DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 7/19/2021 has been fully considered and is attached hereto.

Election/Restrictions
Applicant’s election without traverse of Group I, Specie B in the reply filed on 7/19/2021 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites, “the elongate arm” which lacks antecedent basis.  It appears it should be changed to read, “the lever shaft”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (US 2011/0249404).
With respect to claim 1, Chiu teaches (In Fig 1) a microprocessor carrier comprising: a lever (53) comprising a lever shaft (531) and a wedge structure (535) extending from one end of the lever shaft (See Fig 1); and a frame (30) comprising a hinge point (37) to receive the lever and an aperture (Central opening in 30) to receive a microprocessor (200), wherein the hinge point (37) is to couple the lever to the frame (See Fig 1).
With respect to claim 2, Chiu further teaches that the wedge structure (535) extends into an interior region of the frame (535 extends inward within the boundaries of the frame 30) and wherein the lever (53) is to pivot about the hinge point fulcrum structure, wherein the wedge structure (535) is to separate a heat sink (10) from an integrated heat spreader on the microprocessor (200, where once there 535 is moved it allows for separation of the heat sink (10) from the processor 200).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Walkup (US 6,280,222).
With respect to claim 3, Chiu teaches the limitations of claim 1 but fails to specifically teach or suggest the limitations of claim 3.  Walkup, however, teaches (In Fig 2) a lever (16) with a wedge (20) wherein the wedge structure comprises a blade having a width that is greater than the width of the lever shaft (See Fig 2, 20 is wider than 16).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Walkup with that of Chiu, such that the wedge of Chiu comprises a blade that has a width greater than the width 
With respect to claim 5, Chiu further teaches that the wedge structure (535) extends at an angle from the end of the lever shaft (See Fig 1), and when Chiu is modified by Walkup, the blade is not colinear with the lever shaft (When the wedge structure of Chiu is modified to be the blade of Walkup, the blade on Chiu will not be collinear with the lever shaft since the wedge structure is offset from the lever shaft).

Allowable Subject Matter
Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 4, the allowability resides in the overall structure of the device as recited in dependent claim 4 and at least in part because claim 4 recites, “wherein the blade comprises a tapered working edge that is to abut an interface between the integrated heat spreader and the heatsink”.
The aforementioned limitations in combination with all remaining limitations of claim 4 are believed to render said claim 4 patentable over the art of record.

While Chiu and Walkup teach the limitations of claim 3 as per above, neither Chiu nor Walkup, either alone or in combination, teach or suggest the limitations of claim 4.

The aforementioned limitations in combination with all remaining limitations of claim 7 are believed to render said claim 7 patentable over the art of record.

While Chiu teaches the limitations of claim 1 as per the above, neither Chiu nor any other art of record, either alone or in combination, teach or suggest the limitations of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,905,775 to Yeh which teaches an electrical connector assembly and retaining device thereof;
US 7,957,148 to Gallarelli et al. which teaches a low profile computer processor retention device;
US 7,283,362 to Lin et al. which teaches a heat dissipation device having a locking device;
US 7,142,430 to Lee et al. which teaches a heat dissipating device assembly; and,


Other Notable Art:
US 2019/0304869 to Larson et al. which, notably, discloses the same invention as in the present application but contains an entirely different inventive entity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835